Citation Nr: 0016345	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  94-04 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.  

2.  Entitlement to service connection for a left foot 
disorder.  

3.  Entitlement to service connection for a neck mass.

4.  Entitlement to an increased evaluation for a low back 
disability, currently evaluated as 10 percent disabling.  

5.  Entitlement to an increased evaluation for pes planus, 
currently evaluated as 10 percent disabling.  

6.  Entitlement to an increased evaluation for skin 
hypopigmentation with a history of seborrheic dermatitis, 
currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
September 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1992 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Hartford, Connecticut, that denied the veteran's claims of 
service connection for a right ankle disorder, a left foot 
disorder and a neck mass.  Also in this decision the RO 
granted service connection for low back pain, pes planus, and 
skin hypopigmentation with a history of seborrheic 
dermatitis, and assigned each disability a noncompensable 
evaluation effective in September 1992.  In 1993 the RO 
increased these noncompensable evaluations to 10 percent 
disabling also effective in September 1992.  In April 1996 
and February 1998 the Board remanded these matters to the RO 
for additional evidentiary development.  



FINDINGS OF FACT

1.  The veteran has not submitted competent evidence of a 
plausible claim of service connection for a right ankle 
disorder.

2.  The veteran has not submitted competent evidence of a 
plausible claim of service connection for a left foot 
disorder.

3.  The veteran has not submitted competent evidence of a 
plausible claim of service connection for a neck mass.

4.  The veteran's low back disability produces characteristic 
pain on lifting; it is not productive of muscle spasm or more 
than slight limitation of motion.  

5.  The veteran's bilateral pes planus produces localized 
tenderness and a slight valgus pronated gait; it is not 
productive of marked deformity, pain on manipulation and use 
accentuated, swelling on use or characteristic callosities.

6.  The veteran's skin hypopigmentation affects an exposed 
surface and is no more than moderate in degree; it is not 
productive of constant exudation or itching, extensive 
lesions or marked disfigurement. 


CONCLUSIONS OF LAW

1.  The veteran's claim of service connection for a right 
ankle disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The veteran's claim of service connection for a left foot 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The veteran's claim of service connection for a neck mass 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The criteria for an evaluation in excess of 10 percent 
for a low back disability have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5292-
5295 (1999).

5.  The criteria for an evaluation in excess of 10 percent 
for bilateral pes planus have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5276 
(1999).

6.  The criteria for an evaluation in excess of 10 percent 
for skin hypopigmentation with history of seborrheic 
dermatitis have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7806 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that in May 1989 
she was treated for complaints of not feeling good.  On 
examination she was found to have swollen lymph nodes around 
her neck and under her chin, and was assessed as having a 
viral infection.

The following month, in June 1989, the veteran was seen in a 
follow-up for a knot on the right side of her neck of more 
than two weeks duration.  On examination there was a mobile, 
non-tender, one half centimeter subcutaneous mass.  The 
veteran was given an impression of "[p]ost-auricular lymph 
node (   ) sebaceous inclusion cyst".  

An August 1989 service medical record reflects the veteran's 
complaint of right ankle pain of three weeks duration.  The 
veteran said that she felt the pain when she bent the wrong 
way, but felt no pain when walking or running.  She was 
assessed as having a right ankle sprain.

In November 1990 the veteran was treated for a blunt injury 
to the neck after being allegedly assaulted.  She was 
assessed as having blunt trauma to neck - fist, no objective 
evidence of significant injury.  The following day she was 
found to have increased range of motion, but continuing 
localized neck pain.

Later in November 1990 the veteran was examined for 
complaints of a lump on the right side of her neck.  On 
examination there was a half centimeter slightly tender soft 
movable right post cervical node, and another lower one 
centimeter node.  There was also about a 1 1/2 centimeter non-
tender left axillary node.  The veteran was given an 
impression of adenopathy, questionably related to staph from 
skin.

In July 1991 the veteran was seen at a medical facility with 
complaints of neck pain of 8 months duration.  She complained 
of a lump in her neck on the right side anterior aspect and 
was assessed as having post traumatic neck myositis.

The veteran was treated for bilateral foot pain in September 
and October 1991.  She was assessed in September 1991 as 
having normal feet, and in October 1991 as having pes planus 
bilaterally.

A clinical evaluation of the veteran's head, face, neck and 
scalp at her discharge examination in April 1992 revealed a 
persistent lymph node in the right auricular area.

An April 1992 Report of Contact notes that the veteran had a 
history of foot trouble, specifically noting functional flat 
feet.

At a VA general examination in August 1992, the veteran did 
not present complaints regarding her right ankle or a right 
neck mass.  She did report that both of her legs went numb 
"last October" for about 3 to 5 minutes.  She was not given 
a diagnosis in regard to her right ankle or a right neck 
mass.  In regard to her back, the veteran complained of 
having a back problem and of being unable to lift.  She said 
that she experienced back pain with bowel movements.  She 
also complained of a loss of face pigmentation since service.  
On examination her feet were flat bilaterally.  She walked 
reluctantly on her heels and toes and said that it hurt.  She 
was able to forward flex to within 6 inches of the floor when 
asked to, and complained of low back pain resisting further 
flexion.  She had no difficulty in forward flexing when tying 
her shoes.  In regard to her skin, the veteran had brown 
pigmentation around the mouth extending one inch out.  There 
were no scales or papules.  Hypopigmentation was smooth.  The 
veteran said that medication stopped the spreading in the 
area.  She also had blotches of hypopigmentation over the 
lumbar area and increased pigmentation over both knees.  An 
X-ray was taken of the lumbosacral spine revealing an 
unremarkable examination.  The veteran was diagnosed as 
having history of low back strain, bilateral pes planus with 
prescribed orthotics in service, and hypopigmentation peri-
orally and in the lumbar back treated by dermatology in 
service.  She was also diagnosed as having possible tinea 
versicolor.

In October 1992 the veteran filed a claim of service 
connection for various disabilities to include a right ankle 
injury and a right neck mass. 

In a November 1992 rating decision the RO denied the 
veteran's claims of service connection for a right ankle 
disability and for a mass on the neck.  Also in this decision 
the RO granted noncompensable evaluations for low back pain, 
bilateral pes planus and skin hypopigmentation with history 
of seborrheic dermatitis.

In a Notice of Disagreement dated in December 1992, the 
veteran said that she still had a mass on her neck which she 
could feel, and that this had not been checked at the 
examination.  She also filed an informal claim of service 
connection for a left foot disability stating that she had no 
feeling on the inner side of her left foot.

The veteran was seen at a podiatry clinic in December 1992 
complaining of "pin like" pain from her inferior heel 
bilaterally shooting up the legs to the knees.  She said that 
this began one and a half weeks earlier from standing a lot, 
and was aggravated by standing and increased ambulation.  She 
was assessed as having plantar fasciitis bilaterally and 
ankle equinus bilaterally.  

X-rays of the veteran's feet were taken by VA in December 
1992 revealing an unremarkable examination.

At a RO hearing in May 1993, the veteran testified that she 
twisted her ankle while climbing a mountain in service and 
has had ankle pain ever since.  She denied experiencing 
swelling or any symptom other than pain.  Her representative 
said that this condition was partially "interlined" with 
the veteran's pes planus and requested that she be afforded 
an examination to assess this disability.  In regard to the 
left foot, the veteran said that she had been in the doctor's 
office and that when the doctor was testing the bottom of her 
feet, the feeling that she had in her left foot was duller 
than her right foot.  Her representative requested a more 
extensive examination to assess this disability and suggested 
that this could possibly be related to the veteran's pes 
planus.  With respect to the neck mass, the veteran said that 
the mass was still there and that she had not been to a 
doctor as a civilian for the mass.  She said that the mass 
bothered her at times and was painful.  As far as her skin 
disability, the veteran said that her skin cleared somewhat 
with lotion and in cold weather and that creams and lotions 
stopped the spreading.  She said that her back was affected 
as well.  Her representative argued that although the 
veteran's skin was not scarred to laceration or a bump or 
bulge, it was markedly disfiguring.  He submitted pictures of 
the veteran's skin in service and argued that the disability 
warranted a minimal compensable rating.

At a VA examination in July 1993 the veteran reported that 
her chief complaint in regard to her feet was persistent pain 
in the ankles and both feet.  Examination of the feet 
revealed pes planus with local tenderness.  The veteran could 
rise up on her toes and rock backwards on her heels without 
difficulty.  Range of motion of the foot was entirely normal, 
although the veteran complained of some pain.  Foot X-rays 
reportedly revealed mild pes planus, especially on the left 
side.  The veteran was diagnosed as having pes planus 
manifested by complaints of local pain.  With respect to the 
veteran's back, her chief complaint was recurrent low back 
pain with radicular numbness into the legs.  She walked with 
a normal gait.  Examination of the back revealed normal 
curves, with slight tenderness, but no muscle spasm in the 
paravertebral muscle.  Forward flexion was to 80 degrees, 
finger tips 12 inches from the floor, lateral flexion to 30 
degrees bilaterally, rotation 40 degrees bilaterally, and 
extension laterally 25 degrees, with complaints of pain and 
stiffness.  There was no weakness of the great toe extensor 
or foot flexors.  No hypesthesias were noted.  The deep 
tendon reflexes were 2+ bilaterally.  Strength was good.  X-
rays of the lumbosacral spine revealed mild anterior spurring 
of the L4 body.  The veteran was diagnosed as having 
lumbosacral strain, manifested by complaints of low back 
pain, some limitation of motion, and numbness of the legs.

Pursuant to an October 1993 Hearing Officer's decision, the 
RO increased the veteran's service-connected back disability, 
pes planus, and skin disability evaluations to 10 percent 
disabling.

In a November 1993 Supplemental Statement of the Case the RO 
informed the veteran of the denial of her claim of service 
connection for a left foot disability.

A January 1994 treatment note from a VA dermatology clinic 
notes that soon after returning from the Persian Gulf the 
veteran noticed decreased pigmentation around her mouth which 
spread until arrested with medication.  The veteran 
complained of irritation and a burning sensation first 
experienced that day which was exacerbated by temperate 
changes and the extremes.  The veteran also reported that 
after washing her face around her mouth, the area would get 
red and irritated.  Objective findings revealed slightly 
decreased pigmentation on the cheeks and inferior to 
lowerlips.  The veteran's skin was otherwise warm and well 
hydrated.  There were some small papules secondary to 
ointment use.

At a VA medical facility in February 1994 the veteran 
complained of low back pain which began in service following 
heavy weight lifting.  Findings revealed full range of motion 
in all joints with no swelling or tenderness.  The examiner 
concluded that the veteran most likely had low back strain.  

A March 1994 VA podiatry record reflects the veteran's 
request for orthotics.

In July 1994 the veteran presented to a VA podiatry/biomech 
clinic for casting of rigid orthotics.  She was assessed as 
having pes planus valgus, pronated gait.

An August 1994 VA treatment record reflects the veteran's 
report of back pain with heavy lifting.  It also reflects her 
report that she was not under the care of a physician at that 
time.  She was diagnosed as having chronic lumbosacral strain 
and was referred to physical therapy to establish the extent 
of her limitation of lifting.

A September 1994 VA physical therapy note contains the 
veteran's report of having no pain unless lifting something.  
The veteran was given an impression of chronic back strain.  
She was also given exercise instructions.

A November 1994 VA treatment record reflects an assessment of 
myofascial syndrome with lower extremity muscle weakness.

In July 1995 the veteran presented to a VA medical facility 
complaining of a swollen lip for one week.  It was noted that 
she had no swelling in her neck.

The veteran was seen at a VA dermatology clinic in August 
1995 where she was noted to have some hypopigmentation around 
her mouth and near her nose which worsened at times.  Slight 
scaling was noted with a question of mild eczema.  The 
veteran was advised to come back when the condition was more 
active.  

At a VA orthopedic examination in September 1995 the veteran 
reported that her last backache was two weeks earlier and 
lasted for one day.  She said that as long as she was not 
lifting, her back did not trouble her.  On examination the 
veteran was able to walk on her heels and toes.  Her gait was 
normal, except for a slight valgus pronated gait.  She had 
bilateral pes planus.  She dressed and undressed without 
discomfort.  She was able to squat fully.  She had an 
exaggerated lumbar curve.  Forward flexion was 80 degrees.  
The veteran's fingers would only go to her knees.  Extension 
was 45 degrees, right lateral flexion to 30 degrees, left 
lateral flexion to 30 degrees and rotation to 45 degrees.  
Deep tendon reflexes were equal and active bilaterally.  
There was no sensory deficit.  There was no tenderness.  
Muscles of the veteran's back was normal.  There was "on" 
objective evidence of pain, but the veteran did complain of a 
pulling sensation when she bent forward.  There were no 
secondary or vascular changes in the veteran's feet.  Her 
gait was normal, except for a light valgus pronated gait.  
She had been prescribed orthotics from the podiatry clinic, 
but was not presently wearing them.  She was diagnosed as 
having history of lumbosacral strain with limitation of 
motion, exaggerated lumbar curve, overweight.  She was also 
diagnosed as having bilateral pes planus.  An X-ray was taken 
of the veteran's lumbosacral spine revealing no significant 
findings.

In an October 1995 rating decision the RO continued the 10 
percent ratings for the veteran's service-connected back 
disability and pes planus.

In April 1996 the Board remanded the issues of service 
connection for a neck mass and ankle and foot disorders, 
along with increased evaluations for a low back disability, 
pes planus and a skin disability, to the RO for additional 
development to include new examinations and a request for 
medical records.

In an August 1996 letter the RO asked the veteran to provide 
within 60 days the names, addresses and approximate dates of 
treatment of all health care providers who treated her since 
service for her low back, foot and skin disabilities.   

The record shows that the veteran failed to report to VA 
orthopedic and skin examinations that had been scheduled in 
August 1996.

In written argument in January 1998 the veteran's 
representative argued that the veteran had not been afforded 
proper examinations for her claimed disabilities.

In February 1998 the Board once again remanded the issues of 
service connection for a right ankle disorder, left foot 
disability and neck mass, in addition to increased rating 
claims for low back pain, pes planus and skin 
hypopigmentation to the RO for further development.  More 
specifically, the RO was instructed to schedule the veteran 
for appropriate examinations for her claimed disabilities.  
The RO was also asked to contact the veteran and request 
information as to when and where she received postservice 
treatment for her claimed disabilities.

In March 1998 the RO asked the veteran to provide the names 
and addresses of post-service treatment providers who had 
treated her for her neck mass, right ankle disability, feet, 
low back and skin.  The veteran did not respond to this 
letter.

In June 1999 the veteran was scheduled to undergo VA 
orthopedic and skin examinations.  A computerized document 
notes that the veteran failed to report for an examination 
scheduled in June 1999 and also failed to report to 
rescheduled examinations in July 1999.  The veteran reported 
in July 1999 that she was in school and would be unable to 
make any examinations at that time.

II.  Legal Analysis

This appeal arises from a rating decision made on an original 
compensation claim in which the RO granted service connection 
for a low back disability, bilateral pes planus and skin 
hypopigmentation, assigning each of these disabilities a 
noncompensable rating.  Also in this decision the RO denied 
service connection for a right ankle sprain and neck mass and 
subsequently denied service connection for a left foot 
disability. 

Re-examinations will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  Individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  38 C.F.R. § 3.327(a) 
(1999).

In the instant case, VA (the Board) determined in April 1996 
and February 1998 that reexaminations were necessary for the 
purpose of accurately assessing the nature and severity of 
the veteran's service and nonservice-connected disabilities.  
In conjunction with this determination, the veteran was 
scheduled for VA orthopedic and skin examinations in 
September 1996, June and July 1999, but failed to appear for 
these examinations.   

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655 (1999).

Service Connection Claims

The threshold question to address is whether the veteran has 
met her burden of submitting evidence sufficient to justify a 
belief that her claims of service connection are well 
grounded.  In order for her to meet this burden, she must 
submit evidence sufficient to justify a belief that her 
claims are plausible.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Evidence submitted in 
support of the claim is presumed to be true for purposes of 
determining whether the claim is well-grounded.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  VA's duty to assist the 
veteran in developing the pertinent facts of her claims does 
not arise until after she has met her initial burden of 
submitting well grounded claims.  Boeck v. Brown, 6 Vet. App. 
14 (1993).

A well grounded claim requires (1) competent evidence of 
current disability (a medical diagnosis), (2) of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence), and (3) of a nexus between the in-service 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).  Where 
the determinative issue involves medical causation or medical 
diagnosis, medical evidence to the effect that the claim is 
plausible or possible is required in order for a claim to be 
considered well grounded.  Epps v. Gober, 126 F.3d. 1464 
(Fed. Cir. 1997).  The second and third Caluza elements can 
also be satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) 
evidence showing post-service continuity of symptomatology; 
and (c) medical, or in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997); Jones v. West, 12 Vet. App. 
460, 465 (1999). 

The veteran's service medical records show that she had an 
enlarged post-auricular lymph node on the right side of her 
neck in May 1989.  They also show that she sprained her right 
ankle in August 1989 after bending it the wrong way.  They 
further show that she was treated for bilateral foot pain on 
several occasions and was diagnosed as having pes planus.  

At the veteran's separation examination in April 1992, she 
was found to have a persistent lymph node in the right 
auricular area and functional pes planus.  There were no 
other abnormalities noted in regard to her lower extremities 
and was found to have full range of motion of the lower 
extremities.

VA treatment records on file from 1993 to 1995 make no 
mention of a neck, right ankle or left foot disability (other 
than the veteran's already service-connected pes planus).  

Based on the foregoing, the veteran has satisfied one of the 
three elements for a well grounded claim in regard to a neck 
mass and right ankle disability, i.e., her service medical 
records show the incurrence of a neck mass in May 1989 and a 
right ankle injury in service August 1989.  However, she has 
not satisfied the remaining two elements for a well grounded 
claim.  That is, she has not submitted medical evidence of a 
present neck mass and/or right ankle disability, nor has she 
submitted a medical opinion linking such disabilities to 
service or to postservice symptomatology; these elements are 
required for a plausible claim.  Caluza, supra; Savage, 
supra.  

In her Notice of Disagreement in December 1992, the veteran 
said that she could still feel the mass in her neck and 
complained that she was never examined for this disability or 
for her right ankle.  While this may be so, VA made several 
subsequent attempts to have these claimed disabilities 
examined (in September 1996, June 1999 and July 1999), but 
the veteran failed to report to these examinations.  
Moreover, it must be kept in mind that VA's duty to assist a 
veteran in developing the facts of her claim does not arise 
until after she has presented a plausible, i.e., well 
grounded claim.  Epps v. Gober, 126 F. 3d 1464 (Fed. Cir 
1997), Boeck, supra.  The veteran has failed to present such 
a claim.

In regard to a left foot disability, the veteran stated in 
December 1992 that she had no feeling in the left side of her 
foot.  It is unclear how this alleged symptom is related to 
service as the veteran has not specifically related this 
symptom to service or to a service-connected disability and 
her service medical records make no reference to left foot 
numbness.  In fact, the only references pertaining to the 
veteran's left foot in her service medical records are those 
related to pes planus, a disability for which service 
connection has already been granted.  In sum, the veteran has 
not satisfied any of the three elements for a well grounded 
claim in regard to a left foot disability.  See Caluza, 
supra.

The veteran's belief that she has a current neck, right ankle 
and left foot disability related to service does not 
establish a plausible claim since, as a layman, she is not 
competent to opine as to medical matters.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

Inasmuch as the veteran has not submitted competent evidence 
of a current neck, right ankle or left foot disability or a 
medical opinion linking any such disabilities to service, the 
veteran's claims of service connection for a neck mass, right 
ankle disability and left foot disability are implausible and 
must be denied as not well grounded.  38 U.S.C.A. § 5107(a); 
Caluza, supra; Epps, supra.

Increased Rating Claims

The veteran's claims for increased ratings for a low back 
disability, pes planus and skin hypopigmentation with a 
history of seborrheic dermatitis are well grounded, meaning 
plausible.  The file shows that the RO has properly developed 
the evidence to the extent possible, and there is no further 
VA duty to assist her with her claims.  38 U.S.C.A. 
§ 5107(a). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified.  Findings sufficiently characteristic to 
identify the disease and the disability therefrom and above 
all, coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

The United States Court of Appeals for Veterans Claims 
(formally known as the United States Court of Veterans 
Appeals) (Court) has noted that in claims such as this where 
there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Low Back Disability

The veteran's back disability, diagnosed in July 1993 as 
lumbosacral strain and in September 1995 as history of 
lumbosacral strain, warrants consideration of Code 5295 for 
lumbosacral strain.  Under this code, a 10 percent rating is 
warranted for lumbosacral strain with characteristic pain on 
motion and a 20 percent rating is warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion; or, unilateral, in standing position.

The veteran's back symptomatology warrants no more than a 10 
percent evaluation.  Findings at the VA examination in July 
1993 revealed slight tenderness of the back.  No back 
tenderness was found at the VA examination in September 1995.  
In regard to pain, the veteran complained at the 1995 
examination of pain only on lifting and said that her back 
did not bother her if she was not lifting.  On examination 
she displayed no objective evidence of pain, but complained 
of a pulling sensation on forward bending.  Such findings of 
slight to no back tenderness and pain on lifting are 
consistent with not more than characteristic pain on motion, 
which is already contemplated by the currently assigned 10 
percent evaluation under Code 5295. 

The evidence does not support a higher than 10 percent 
evaluation under Code 5295 since there is no evidence of 
muscle spasms.  In this regard, a July 1993 VA examination 
report specifically found no muscle spasm and the veteran's 
muscles at the September 1995 VA examination were found to be 
normal.  

Consideration must also be given to Diagnostic Code 5292 for 
limitation of motion of the lumbar spine.  Under this code a 
10 percent rating is warranted for slight limitation of 
motion, a 20 percent rating is warranted for moderate 
limitation of motion and a 40 percent rating is warranted for 
severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292.

The veteran demonstrated forward flexion to 80 degrees at 
both the July 1993 and September 1995 VA examination which is 
productive of slight limitation of motion.  Range of motion 
findings in regard to lateral flexion and rotation were 
slight to normal.  The veteran also demonstrated normal 
extension at the VA examination in September 1995.  These 
findings are consistent with slight limitation of motion of 
the lumbar spine under code 5292 based on strict adherence to 
the range of motion studies.  

Even after considering entitlement to a higher rating under 
Code 5292 based on limitation of motion due to pain on use or 
during flare-ups, or due to weakened movement, excess 
fatigability or incoordination, a higher than 10 percent 
rating is not warranted.  38 C.F.R. §§ 4.40, 4.45; Deluca v. 
Brown, 8 Vet. App. 202 (1995).  No functional loss has been 
attributed to pain despite the veteran's complaints of low 
back pain when lifting.  

It should be kept in mind that percentage ratings represent 
as far as can practicably be determined the average 
impairment in earning capacity resulting from such disease or 
injury and their residual conditions in civil occupations.  
38 C.F.R. § 4.1 (1999).  The evidence as of July 1999 shows 
that the veteran is not working and has been a student since 
at least 1995.  Thus, the pain that the veteran experiences 
when lifting does not impair her earning capacity to any 
degree since she is not working due to her desire to pursue 
educational goals.  In addition, the veteran reported at the 
1995 VA examination that her last backache occurred two weeks 
earlier and lasted for one day.  This suggests that the 
veteran's pain occurs on an infrequent basis  For these 
reasons, the evidence does not support a higher than 10 
percent rating under Code 5292.  38 C.F.R. §§ 4.40, 4.45, 
4.59; Deluca, supra.  

Because the criteria under Codes 5292 and 5295 involve 
evaluating pain on motion, the veteran is not entitled to a 
10 percent rating under both codes since to do so would 
violate the rule against pyramiding.  This is so since it 
would result in rating the same disability manifestation 
under different diagnoses.  38 C.F.R. § 4.14; Esteban v. 
Brown, 6 Vet. App. 259 (1994).

While there has been some suggestion as to a neurological 
component to the veteran's lumbosacral disability as 
evidenced by her subjective complaints in 1993 of leg 
numbness in her feet, this suggestion has not been born out 
by the medical evidence.  In this respect, the 1993 and 1995 
VA examination reports are devoid of a diagnosis or findings 
of disc pathology and instead reflect diagnoses of chronic 
low back strain.  Hypesthesias was not noted at the 1993 
examination and deep tendon reflexes were 2+ bilaterally.  
Similarly, findings in 1995 showed that deep tendon reflexes 
were equal and active bilaterally and there was no sensory 
deficit.

As the preponderance of the evidence is against the veteran's 
claim for a rating greater than 10 percent for her service-
connected low back disability, the benefit of the doubt rule 
is not for application, and the increased rating claim must 
be denied.  38 U.S.C.A. § 5107(b).

Pes Planus

Pes planus is evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5276.  Under this code a 10 percent rating is warranted 
for bilateral pes planus which is moderate, with the weight-
bearing line over or medial to the great toe, inward bowing 
of the tendo achilles, pain on manipulation and use of the 
feet, bilateral or unilateral.  A 30 percent evaluation is 
warranted when bilateral pes planus is severe, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities.

The veteran's pes planus at the VA examination in July 1993 
was described as being mild to moderate.  The veteran's 
complaints of local pain, along with findings of localized 
tenderness, is equivalent to not more than pain on 
manipulation and use of the feet which is consistent with not 
more than a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276.

For a 30 percent evaluation, the evidence would have to show 
severe pes planus with objective evidence of marked 
deformity, pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic 
callosities.  The evidence does not support such a severity 
of pes planus.  More specifically, there is no evidence of 
marked deformity; rather, the veteran was found to have a 
slight valgus pronated gait.  Further, there have been no 
complaints or findings of swelling on use or characteristic 
callosities.  Findings of local tenderness does not equate 
with pain on manipulation and use accentuated.

For the reasons stated above, the preponderance of the 
evidence is against the veteran's claim for a rating greater 
than 10 percent for bilateral pes planus.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  As such, the benefit of the doubt 
doctrine is not for application and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

Skin 

The applicable, analogous rating code for evaluating the 
veteran's hypopigmentation is found under 38 C.F.R. § 4.118, 
Diagnostic Code 7806 for eczema.  See 38 C.F.R. § 4.20.  
Under this code, a 10 percent evaluation is warranted when 
there is exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.  A 30 percent evaluation 
is warranted when there is exudation or itching that is 
constant, extensive lesions, or marked disfigurement.  A 50 
percent rating is warranted when there is ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  

The veteran was found at a VA general examination in August 
1992 to have brown hypopigmentation around her mouth 
extending one inch out and on her back.  There were no scales 
or papules.  At a VA dermatology clinic in August 1995 she 
had slight scaling along with questionable mild eczema.  She 
also had some hypopigmentation around her mouth and near her 
nose.  Based on findings of hypopigmentation and scaling on 
the veteran's face, she is entitled to not more than a 10 
percent rating under Code 7806.  The veteran is not entitled 
to a higher than 10 percent evaluation under this code since 
there is no evidence of constant itching or exudation, and no 
evidence of extensive lesions or marked disfigurement.  

The fact that the veteran has hypopigmentation on her face 
warrants consideration of Diagnostic Code 7800 for 
disfiguring scars of the head, face or neck.  However, such 
hypopigmentation approximates no more than slight to moderate 
disfigurement.  As stated above, the hypopigmentation was 
found at the 1992 VA examination to be around the mouth 
extending one inch out.  The veteran admitted at that 
examination as well as at a May 1993 hearing that medication 
was effective in preventing this skin disability from 
spreading and the hypopigmentation was described as being 
smooth.  This disability has not been shown to involve the 
veteran's eyelids, lips or auricles and simply does not rise 
to the level of severe disfigurement.

Because the criteria under Codes 7800 and 7806 involve rating 
the same symptomatology (hypopigmentation involving an 
exposed area), the veteran is not entitled to a 10 percent 
rating under both codes since to do so would violate the rule 
against pyramiding; meaning it would result in rating the 
same disability manifestation under different diagnoses.  
38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).

As the preponderance of the evidence is against a rating in 
excess of 10 percent for the veteran's skin hypopigmentation 
with history of seborrheic dermatitis, the benefit-of-the-
doubt rule does not apply and the claim must be denied.  
38 U.S.C.A. § 5107(b).


ORDER

Service connection for a right ankle disorder is denied as 
not well grounded.

Service connection for a left foot disorder is denied as not 
well grounded.

Service connection for a neck mass is denied as not well 
grounded.

An evaluation in excess of 10 percent for a low back 
disability is denied.

An evaluation in excess of 10 percent for bilateral pes 
planus is denied.

An evaluation in excess of 10 percent for skin 
hypopigmentation with a history of seborrheic dermatitis is 
denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals



 

